UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 814-00827 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (866) 745-3797 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of common stock of the registrant outstanding as of May 9, 2013 was 91,431,606 CORPORATE CAPITAL TRUST, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Assets and Liabilities (unaudited) 2 Condensed Consolidated Statements of Operations (unaudited) 3 Condensed Consolidated Statements of Changes in Net Assets (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Consolidated Schedules of Investments (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 25 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures about Market Risk 58 Item 4. Controls and Procedures 60 PART II. OTHER INFORMATION Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 4. Mine Safety Disclosures 60 Item 5. Other Information 60 Item 6. Exhibits 60 Signatures 61 Exhibit Index 62 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Assets and Liabilities (unaudited) March 31, 2013 December 31, 2012 Assets Investments, at fair value (amortized cost of $919,172,508 and $704,629,567) $ $ Cash — Cash denominated in foreign currency (cost $554,444 and $—) — Cash collateral on deposit with custodian Dividends and interest receivable Receivable for investments sold Principal receivable Unrealized appreciation on derivative instruments Deferred offering expense Prepaid and deferred expenses Total assets Liabilities Revolving credit facility $ $ Payable for investments purchased Accrued performance-based incentive fees Accrued investment advisory fees Accrued reimbursement of expense support Unrealized depreciation on derivative instruments Accrued directors' fees Other accrued expenses and liabilities Total liabilities Net Assets Common stock, $0.001 par value per share, 1,000,000,000 shares authorized, 81,431,053 and 62,728,439 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Paid-in capital in excess of par value Distributions in excess of net investment income ) ) Accumulated net unrealized appreciation on investments, derivative instruments and foreign currency translation Net assets $ $ Net asset value per share $ $ See notes to condensed consolidated financial statements. 2 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the three months ended March 31, 2013 March 31, 2012 Investment income Interest income $ $ Dividend income Fee income — Total investment income Operating expenses Investment advisory fees Performance-based incentive fees Interest expense Offering expense — Administrative services Professional services Organization expenses — Custodian and accounting fees Director fees and expenses Other Total operating expenses Reimbursement of expense support — Expense support — ) Net expenses Net investment income Realized and unrealized gain (loss): Net realized gain on investments Net realized gain on derivative instruments — Net realized gain (loss) on foreign currency transactions ) Net change in unrealized appreciation on investments Net change in unrealized appreciation on derivative instruments — Net change in unrealized appreciation (depreciation) on foreign currency translation ) Net realized and unrealized gain Net increase in net assets resulting from operations $ $ Net Investment Income Per Share $ $ Diluted and Basic Earnings Per Share $ $ Weighted Average Shares Outstanding Dividends Declared Per Share $ $ See notes to condensed consolidated financial statements. 3 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Net Assets (unaudited) For the three months ended March 31, 2013 March 31, 2012 Operations Net investment income $ $ Net realized gain on investments, derivative instruments and foreign currency transactions Net change in unrealized appreciation on investments, derivative instruments and foreign currency translation Net increase in net assets resulting from operations Distributions to shareholders from Net investment income ) ) Realized gains ) ) Other sources (See Note 8) ) ) Net decrease in net assets resulting from shareholders distributions ) ) Capital share transactions Issuance of shares of common stock Reinvestment of shareholders distributions Repurchase of shares of common stock ) — Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ Capital share activity Shares issued from subscriptions Shares issued from reinvestment of distributions Shares repurchased ) — Net increase in shares outstanding Distributions in excess of net investment income at end of period $ ) $ ) See notes to condensed consolidated financial statements. 4 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) For the three months ended March 31, 2013 March 31, 2012 Operating Activities: Net increase in net assets resulting from operations $ $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Purchases of investments ) ) Increase in payable for investments purchased Proceeds from sales of investments Proceeds from principal payments Net realized gain (loss) on investments ) ) Net change in unrealized appreciation on investments ) ) Net change in unrealized appreciation on derivative instruments ) — Net change in unrealized appreciation on foreign currency translation ) Amortization of premium/discount - net ) ) Amortization of deferred financing cost — Increase in short-term investments, net ) ) Increase in cash collateral on deposit with custodian ) — Increase in dividend and interest receivable ) ) Decrease (increase) in receivable for investments sold ) Increase in principal receivable ) ) Decrease in receivable from advisors — Increase in other assets ) ) Increase in accrued investment advisory fees Increase in accrued performance-based incentive fees Increase in other accrued expenses and liabilities Net cash used in operating activities ) ) Financing Activities: Proceeds from issuance of shares of common stock Payment on repurchase of shares of common stock ) — Distributions paid ) ) Borrowings under credit facility Deferred financing costs paid ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase in cash Cash and cash denominated in foreign currency, beginning of period — Cash and cash denominated in foreign currency, end of period $ $ Supplemental disclosure of cash flow information and non-cash financing activities: Cash paid for interest $ $ Dividend distributions reinvested $ $ Deferred financing costs accrued in other accrued expenses and liabilities $ $ — See notes to condensed consolidated financial statements. 5 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Non-Control/Non-Affiliate Investments(d)—106.2% AdvancePierre Foods, Inc. Food, Beverage & Tobacco Senior Debt(e) L + 450 1.25% 7/10/2017 $ $ $ 0.5% Allen Systems Group, Inc. Software & Services Senior Debt(e)(f) 10.50% 11/15/2016 0.0% Alliance Laundry Systems, LLC Capital Goods Senior Debt(e) L + 325 1.25% 12/7/2018 0.4% Ally Financial, Inc. Banks Preferred Stock(g) 8.50% 0.4% Preferred Stock(g) 8.13% 0.2% 0.6% Altisource Solutions (LU)(h) Real Estate Senior Debt(e)(g) L + 450 1.25% 11/27/2019 0.9% American Gaming Systems, LLC Consumer Services Senior Debt(e)(i)(j) L + 1000 1.50% 8/15/2016 2.8% American Rock Salt Co., LLC Materials Senior Debt(e) L + 425 1.25% 4/25/2017 1.1% Senior Debt(e)(f) 8.25% 5/1/2018 1.1% 2.2% Amkor Technologies, Inc. Semiconductors & Semiconductor Equipment Subordinated Debt(e)(g) 7.38% 5/1/2018 0.0% Ardagh Packaging Holdings Ltd. (IE)(h) Capital Goods Senior Debt(e)(g) 4.88% 11/15/2022 0.0% Senior Debt(e)(f)(g) 7.38% 10/15/2017 0.0% 0.0% Aspect Software, Inc. Technology Hardware & Equipment Senior Debt(e) L + 525 1.75% 5/7/2016 0.5% Aspen Dental Management, Inc. Health Care Equipment & Services Senior Debt(e)(j) L + 550 1.50% 10/6/2016 0.7% Asset Acceptance Capital Corp. Diversified Financials Senior Debt(g) L + 725 1.50% 11/14/2017 0.1% Avaya, Inc. Technology Hardware & Equipment Senior Debt(e)(f) 7.00% 4/1/2019 1.7% Bill Barrett Corp. Energy Subordinated Debt(e)(g) 7.63% 10/1/2019 0.0% Block Communications, Inc. Media Subordinated Debt(e)(f) 7.25% 2/1/2020 0.1% See notes to condensed consolidated financial statements. 6 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets BNY ConvergEX Group, LLC Diversified Financials Senior Debt(e)(g) L + 375 1.50% 12/19/2016 $ $ $ 0.1% Senior Debt(e)(g) L + 375 1.50% 12/19/2016 0.1% Senior Debt(e)(g) L + 700 1.75% 12/17/2017 0.4% Senior Debt(e)(g) L + 700 1.75% 12/17/2017 0.2% 0.8% Bombardier, Inc. (CA)(h) Capital Goods Subordinated Debt(e)(f)(g) 4.25% 1/15/2016 0.1% Subordinated Debt(e)(f)(g) 6.13% 1/15/2023 0.2% 0.3% Caesars Entertainment Operating Co., Inc. Consumer Services Senior Debt(e)(g) 11.25% 6/1/2017 0.1% Calcipar, SA (LU)(h) Capital Goods Senior Debt(e)(f)(g) 6.88% 5/1/2018 0.1% Catalina Marketing Corp. Media Senior Debt(e)(j) L + 550 9/29/2017 1.7% Subordinated Debt(e)(f) 10.50% 10/1/2015 2.6% 4.3% CDW Corp. Technology Hardware & Equipment Subordinated Debt(e) 12.54% 10/12/2017 1.5% Celanese US Holdings, LLC Materials Subordinated Debt(e)(g) 4.63% 11/15/2022 0.4% Cemex Espana S.A. (ES)(h) Materials Senior Debt(e)(g)(j)(EUR) E + 450 2/14/2017 € 0.1% Cemex Finance, LLC Materials Senior Debt(e)(f)(g) 9.38% 10/12/2022 $ 0.1% Cemex Materials, LLC Materials Subordinated Debt(e)(f) 7.70% 7/21/2025 3.0% Cemex S.A.B. de C.V. (MX)(h) Materials Senior Debt(e)(g)(j) L + 525 2/14/2017 0.4% Cengage Learning Acquisitions, Inc. Media Senior Debt(e)(f) 11.50% 4/15/2020 1.4% Ceridian Corp. Commercial & Professional Services Senior Debt(e) L + 575 5/9/2017 1.4% Senior Debt(e)(f) 8.88% 7/15/2019 0.3% Subordinated Debt(e)(f) 11.00% 3/15/2021 0.3% 2.0% See notes to condensed consolidated financial statements. 7 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets CHG Companies, Inc. Health Care Equipment & Services Senior Debt(e) L + 375 1.25% 11/19/2019 $ $ $ 0.4% Senior Debt(e) L + 775 1.25% 11/19/2020 0.9% 1.3% Clear Channel Worldwide Holdings, Inc. Media Subordinated Debt(e)(g) 7.63% 3/15/2020 0.2% ClubCorp Club Operations, Inc. Consumer Services Senior Debt(e) L + 375 1.25% 11/30/2016 0.0% CNO Financial Group, Inc. Insurance Senior Debt(e)(f)(g) 6.38% 10/1/2020 0.1% Commscope, Inc. Technology Hardware & Equipment Subordinated Debt(e)(f) 8.25% 1/15/2019 1.6% Continental Airlines, Inc. Transportation Senior Debt(e)(g) 7.34% 4/19/2014 0.0% CRC Health Corp. Health Care Equipment & Services Senior Debt(e) L + 450 11/16/2015 0.2% Subordinated Debt(e) 10.75% 2/1/2016 0.8% 1.0% Cunningham Lindsey U.S., Inc. Insurance Senior Debt(e) L + 375 1.25% 12/10/2019 0.6% Senior Debt(e) L + 800 1.25% 6/10/2020 0.8% 1.4% Data Device Corp. Capital Goods Senior Debt(e) L + 600 1.50% 7/11/2018 1.0% Senior Debt(i) L + 1000 1.50% 7/11/2019 1.0% 2.0% Datatel, Inc. Software & Services Senior Debt(e) L + 325 1.25% 7/19/2018 0.1% David's Bridal, Inc. Retailing Senior Debt(e) L + 375 1.25% 10/11/2019 0.3% DJO Finance, LLC Health Care Equipment & Services Senior Debt(e) L + 325 1.25% 9/15/2017 0.2% Senior Debt(e)(j) 8.75% 3/15/2018 1.6% 1.8% Easton-Bell Sports, Inc. Consumer Durables & Apparel Senior Debt(e) 9.75% 12/1/2016 0.2% Education Management, LLC Consumer Services Subordinated Debt(e)(g) 15.00% 7/1/2018 0.2% Senior Debt(e)(g) L + 700 1.25% 3/30/2018 0.8% 1.0% See notes to condensed consolidated financial statements. 8 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Express, LLC / Express Finance Corp. Retailing Subordinated Debt(e)(g) 8.75% 3/1/2018 $ $ $ 0.1% Eze Software Group Software & Services Senior Debt(e)(j) L + 750 1.25% 2/22/2021 1.3% Fidelity National Information Services, Inc. Software & Services Subordinated Debt(e)(g) 5.00% 3/15/2022 0.0% Subordinated Debt(e)(g) 7.88% 7/15/2020 0.0% 0.0% Fifth & Pacific Companies, Inc. Consumer Durables & Apparel Senior Debt(e)(g) 10.50% 4/15/2019 0.2% FleetPride Corp. Capital Goods Senior Debt(e) L + 400 1.25% 11/20/2019 0.2% Freedom Group Consumer Durables & Apparel Senior Debt(e) L + 425 1.25% 4/19/2019 0.1% Senior Debt(e)(f) 7.88% 5/1/2020 0.3% 0.4% FTI Consulting, Inc. Diversified Financials Subordinated Debt(e)(f)(g) 6.00% 11/15/2022 0.4% GCI, Inc. Telecommunication Services Subordinated Debt(e) 6.75% 6/1/2021 0.1% Subordinated Debt(e) 8.63% 11/15/2019 1.1% 1.2% Genesys Telecommunications Laboratories, Inc. Software & Services Common Stock*(i) 0.1% Senior Debt(e) L + 300 1.00% 1/25/2020 0.3% Subordinated Debt(i)(EUR) 12.50% 1/31/2020 € 0.3% 0.7% Good Sam Enterprises, LLC Media Senior Debt(e) 11.50% 12/1/2016 $ 1.7% Great Lakes Dredge & Dock Corp. Capital Goods Subordinated Debt(e)(g) 7.38% 2/1/2019 0.1% Guitar Center, Inc. Retailing Senior Debt(e)(j) L + 350 4/9/2017 3.0% Harbor Freight Tools USA, Inc. Capital Goods Senior Debt(e) L + 425 1.25% 11/14/2017 0.7% See notes to condensed consolidated financial statements. 9 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets HUB International, Ltd. Insurance Senior Debt(e) L + 450 6/13/2017 $ $ $ 0.6% Senior Debt(e) L + 475 2.00% 12/13/2017 0.0% Subordinated Debt(e)(f) 8.13% 10/15/2018 2.2% 2.8% Hyland Software, Inc. Software & Services Senior Debt(e) L + 425 1.25% 10/25/2019 0.6% IMS Health, Inc. Health Care Equipment & Services Subordinated Debt(e)(f) 6.00% 11/1/2020 0.2% Ineos US Finance, LLC (UK)(h) Materials Senior Debt(e)(f)(g) 9.00% 5/15/2015 0.0% Infor (US), Inc. Software & Services Senior Debt(e) L + 400 1.25% 4/5/2018 0.8% Subordinated Debt(e) 9.38% 4/1/2019 0.2% Subordinated Debt(e) 11.50% 7/15/2018 0.7% 1.7% Intelsat Jackson Holdings SA (LU)(h) Media Subordinated Debt(e)(g) 7.25% 4/1/2019 0.1% Internet Brands, Inc. Media Senior Debt(e)(j) L + 500 1.25% 3/15/2019 4.8% iPayment, Inc. Software & Services Senior Debt(e) L + 425 1.50% 5/8/2017 0.2% Subordinated Debt(e) 10.25% 5/15/2018 0.5% 0.7% IPC Systems, Inc. Technology Hardware & Equipment Senior Debt(e)(j) L + 450 1.25% 7/31/2017 0.1% Senior Debt(e) L + 650 1.25% 7/31/2017 0.8% 0.9% J. Crew Group, Inc. Retailing Subordinated Debt(e) 8.13% 3/1/2019 0.2% J. Jill Retailing Senior Debt(e)(i) L + 850 1.50% 4/29/2017 1.3% Jeld-Wen, Inc. Capital Goods Senior Debt(e)(f) 12.25% 10/15/2017 2.3% Kerling PLC (UK)(h) Materials Senior Debt(f)(g)(EUR) 10.63% 2/1/2017 € 0.8% KeyPoint Government Solutions, Inc. Capital Goods Senior Debt(e)(i) L + 600 1.25% 11/13/2017 $ 4.2% See notes to condensed consolidated financial statements. 10 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Lord & Taylor Holdings, LLC Retailing Senior Debt(e) L + 450 1.25% 1/11/2019 $ $ $ 0.0% Mcjunkin Corp. Energy Senior Debt(e) L + 500 1.25% 10/20/2019 0.8% MedAssets, Inc. Health Care Equipment & Services Subordinated Debt(e)(g) 8.00% 11/15/2018 0.1% MetroPCS Wireless, Inc. Telecommunication Services Subordinated Debt(e)(g) 6.63% 11/15/2020 0.2% Michaels Stores, Inc. Retailing Senior Debt(e) L + 275 1.00% 1/28/2020 2.2% Misys PLC (UK)(h) Software & Services Senior Debt(e)(g) L + 600 1.25% 12/12/2018 0.2% Monarch (LU)(h) Materials Senior Debt(e)(g)(j) L + 700 3/31/2020 0.7% Mueller Water Products, Inc. Capital Goods Subordinated Debt(e)(g) 7.38% 6/1/2017 0.1% Nara Cable Funding (IE)(h) Media Senior Debt(e)(f)(g) 8.88% 12/1/2018 0.1% National Vision, Inc. Retailing Senior Debt(e) L + 575 1.25% 8/2/2018 0.4% NBTY, Inc. Household & Personal Products Senior Debt(e) L + 325 1.00% 10/1/2017 0.0% New Enterprise Stone & Lime Co., Inc. Capital Goods Senior Debt(e)(f) 4.00% CASH, 9.00% PIK 3/15/2018 1.3% North American Breweries Holdings, LLC Food, Beverage & Tobacco Senior Debt(e) L + 625 1.25% 12/10/2018 0.6% Nuveen Investments, Inc. Diversified Financials Senior Debt(e)(g) L + 700 1.25% 2/28/2019 0.9% Subordinated Debt(e)(g) 5.50% 9/15/2015 0.1% Subordinated Debt(e)(f)(g) 9.13% 10/15/2017 0.4% 1.4% Ocwen Financial Corp. Banks Senior Debt(e)(g) L + 375 1.25% 2/15/2018 0.9% Office Depot, Inc. Retailing Senior Debt(e)(f)(g) 9.75% 3/15/2019 0.4% OpenLink International, Inc. Software & Services Senior Debt(e) L + 625 1.50% 10/28/2017 0.0% Pharmaceutical Product Development, Inc. Pharmaceuticals, Biotechnology & Life Sciences Senior Debt(e) L + 325 1.00% 12/5/2018 0.1% Prestige Brands, Inc. Pharmaceuticals, Biotechnology & Life Sciences Subordinated Debt(e)(g) 8.13% 2/1/2020 0.1% See notes to condensed consolidated financial statements. 11 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Realogy Corp. Real Estate Senior Debt(e)(g) L + 425 10/10/2016 $ $ $ 0.0% Senior Debt(e)(g) L + 350 1.00% 3/5/2020 0.5% Senior Debt(e)(f)(g) 9.00% 1/15/2020 0.6% 1.1% RedPrairie Corp. Software & Services Senior Debt(e) L + 550 1.25% 12/21/2018 1.8% Senior Debt(e) L + 1000 1.25% 12/21/2019 1.9% 3.7% Reynolds Group Holdings, Inc. Materials Senior Debt(e) 5.75% 10/15/2020 0.1% Rocket Software, Inc. Software & Services Senior Debt(e) L + 450 1.50% 2/8/2018 0.5% Roundy's Supermarkets, Inc. Food & Staples Retailing Senior Debt(e)(g) L + 450 1.25% 2/13/2019 0.6% Ryerson, Inc. Materials Senior Debt(e)(f) 9.00% 10/15/2017 0.8% Sabine Oil & Gas, LLC Energy Senior Debt(e)(g) L + 750 1.25% 12/31/2018 1.9% Sabre, Inc. Transportation Senior Debt(e)(f) 8.50% 5/15/2019 1.8% Sanmina Corp. Technology Hardware & Equipment Subordinated Debt(e)(f)(g) 7.00% 5/15/2019 1.0% Schaeffler AG (DE)(h) Automobiles & Components Senior Debt(e)(g)(j) L + 325 1.00% 1/27/2017 0.4% Senior Debt(e)(f)(g) 8.50% 2/15/2019 0.0% 0.4% Sedgwick Claims Management Services Holdings, Inc. Insurance Senior Debt(e) L + 300 1.00% 12/31/2016 0.0% Senior Debt(e)(i)(j) L + 750 1.50% 5/30/2017 0.3% 0.3% Sheridan Holdings, Inc. Health Care Equipment & Services Senior Debt(e)(j) L + 775 1.25% 6/29/2019 0.1% Sidera Networks, Inc. Media Senior Debt(e) L + 450 1.50% 8/26/2016 0.3% Sinclair Television Group, Inc. Media Subordinated Debt(e)(f)(j) 5.38% 4/1/2021 0.6% Subordinated Debt(e) 8.38% 10/15/2018 0.0% 0.6% Sirius XM Radio, Inc. Media Subordinated Debt(e)(f)(g) 5.25% 8/15/2022 0.0% See notes to condensed consolidated financial statements. 12 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets SkillSoft Corp. Software & Services Subordinated Debt(e) 11.13% 6/1/2018 $ $ $ 0.2% Smile Brands Group, Inc. Health Care Equipment & Services Senior Debt(e) L + 525 1.75% 12/21/2017 0.4% SNL Financial, LLC Commercial & Professional Services Senior Debt(e) L + 425 1.25% 10/23/2018 0.7% Springleaf Financial Funding Co. Diversified Financials Senior Debt(e)(g) L + 425 1.25% 5/10/2017 0.3% Standard Chartered Bank (SG)(h) Banks Subordinated Debt(f)(g)(i)(k) L + 1600 4/1/2014 0.4% Summit Materials, LLC Materials Subordinated Debt(e)(f) 10.50% 1/31/2020 0.0% Supervalu, Inc. Food & Staples Retailing Subordinated Debt(e)(g) 7.25% 5/1/2013 0.4% The Gymboree Corp. Retailing Senior Debt(e) L + 350 1.50% 2/23/2018 2.2% Subordinated Debt(e) 9.13% 12/1/2018 1.5% 3.7% The Manitowoc Company, Inc. Capital Goods Subordinated Debt(e)(g) 5.88% 10/15/2022 0.0% The SI Organization, Inc. Capital Goods Senior Debt(e) L + 325 1.25% 11/22/2016 0.0% The TelX Group, Inc. Telecommunication Services Senior Debt(e) L + 500 1.25% 9/23/2017 1.2% Tomkins Air Distribution Capital Goods Senior Debt(e) L + 800 1.25% 5/11/2020 0.4% Towergate Finance PLC (UK)(h) Insurance Subordinated Debt(f)(g)(GBP) 10.50% 2/15/2019 £ 0.8% TransUnion, LLC Diversified Financials Subordinated Debt(e) 11.38% 6/15/2018 $ 0.2% Travelport, LLC Software & Services Senior Debt(e)(j) L + 850 1/29/2016 2.3% United Rentals North America Capital Goods Subordinated Debt(e)(g) 10.25% 11/15/2019 0.1% Univar, Inc. Materials Senior Debt(e) L + 350 1.50% 6/30/2017 0.1% Verisure Holding AB (SE)(h) Commercial & Professional Services Senior Debt(f)(g)(EUR) 8.75% 9/1/2018 € 0.1% Virgin Media, Inc. Media Senior Debt(e)(f)(g) 5.38% 4/15/2021 $ 0.3% Subordinated Debt(e)(f)(g) 6.38% 4/15/2023 0.1% 0.4% See notes to condensed consolidated financial statements. 13 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets VWR Funding, Inc. Pharmaceuticals, Biotechnology & Life Sciences Senior Debt(e) L + 425 4/3/2017 $ $ $ 0.0% Subordinated Debt(e)(f) 7.25% 9/15/2017 0.7% 0.7% Warner Chilcott Co., LLC (IE)(h) Pharmaceuticals, Biotechnology & Life Sciences Subordinated Debt(e)(g) 7.75% 9/15/2018 0.2% Wastequip, LLC Materials Senior Debt(e) L + 675 1.50% 6/15/2018 1.4% West Corp. Software & Services Subordinated Debt(e) 7.88% 1/15/2019 0.2% Wilton Brands, LLC Materials Senior Debt(e) L + 625 1.25% 8/30/2018 1.6% Zayo Group, LLC Telecommunication Services Senior Debt(e) 8.13% 1/1/2020 0.3% Subordinated Debt(e) 10.13% 7/1/2020 0.7% 1.0% Total Non-Control/Non-Affiliate Investments 106.2% See notes to condensed consolidated financial statements. 14 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (unaudited) (continued) As of March 31, 2013 Company (a) Industry Investments Interest Rate (n) EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Short Term Investments—10.2% Goldman Sachs Financial Square Funds - Prime Obligations Fund FST Preferred Shares Short Term Investments(e) 0.07% (l) 5.8% State Street Institutional Liquid Reserves Fund Short Term Investments 0.13% (l) 12/31/2099 4.4% Total Short Term Investments 10.2% TOTAL INVESTMENTS —116.4%(m) $ 116.4% LIABILITIES IN EXCESS OF OTHER ASSETS—(16.4%) (16.4)% NET ASSETS—100.0% $ 100.0% Derivative Instruments—1.0% Total return swaps (Note 4) Total return swaps(g) N/A 1/15/2016 N/A $ — $ 1.0% Foreign currency forward contracts (Note 4) Foreign currency forward contracts(g) N/A 5/2013 N/A $ — $ (0.0)% Total Derivative Instruments — $ 1.0% * Non-income producing security. (a) Security may be an obligation of one or more entities affiliated with the named company. (b) Denominated in U.S. Dollars unless otherwise noted. (c) Represents amortized cost for debt securities and cost for preferred and common stock. (d) Non-Control/Non-Affiliate investments are defined by the Investment Company Act of 1940, as amended (“1940 Act”) as investments that are neither Control Investments nor Affiliate Investments. Controlled investments are defined by the 1940 Act as investments in which more than 25% of the voting securities are owned or where the ability to nominate greater than 50% of the board representation is maintained. Affiliate investments are defined by the 1940 Act as investments in which between 5% and 25% of the voting securities are owned and the investments are not classified as Controlled investments. (e) Security or portion thereof is held within CCT Funding, LLC and is pledged as collateral supporting the amounts outstanding under the revolving credit facility with Deutsche Bank. (f) This security was acquired in a transaction that was exempt from the registration requirements of the Securities Act of 1933, as amended (the "Securities Act"), pursuant to Rule 144A thereunder. This security may be resold only in transactions that are exempt from the registration requirements of the Securities Act, normally to qualified institutional buyers. (g) The investment is not a qualifying asset as defined in Section 55(a) under the Investment Company Act of 1940, as amended, or the 1940 Act. A business development company may not acquire any asset other than qualifying assets, unless, at the time the acquisition is made, qualifying assets represent at least 70% of the company's total assets. The Company calculates its compliance with the qualifying assets test on a "look through" basis by disregarding the value of the Company's total return swaps and treating each referenceasset underlying the total return swaps as either a qualifying asset or non-qualifying asset based on whether the obligor is an eligible portfolio company. On this basis, 78.3% of the Company's total assets represented qualifying assets as of March 31, 2013. (h) A portfolio company domiciled in a foreign country. (i) Investments classified as Level 3 whereby fair value was determined by the Company's Board of Directors (see Note 2). (j) Position or portion thereof unsettled as of March 31, 2013. (k) A portfolio company investment structured as a credit-linked floating rate note. (l) 7-day effective yield as of March 31, 2013. (m) As of March 31, 2013, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $25,584,711; the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $5,839,936; the net unrealized appreciation was $19,744,775; the aggregate cost of securities for Federal income tax purposes was $919,172,508. (n) Rate provided for preferred stock investments is the dividend rate. Abbreviations: CA - Canada DE - Germany ES - Spain EUR - Euro; principal amount is denominated in Euros currency. €1 / US $1.280 as of March 31, 2013. GBP - British Pound Sterling; principal amount is denominated in Pound Sterling. £1 / US $1.519 as of March 31, 2013. IE - Ireland L LIBOR - London Interbank Offered Rate, typically three-month LIBOR LU - Luxembourg MX - Mexico PIK - Payment-in-kind SE - Sweden SG - Singapore UK - United Kingdom See notes to condensed consolidated financial statements. 15 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Non-Control/Non-Affiliate Investments(d)—114.1% AdvancePierre Foods, Inc. Food, Beverage & Tobacco Senior Debt(e) L + 450 1.25% 7/10/2017 $ $ $ 0.6% Allen Systems Group, Inc. Software & Services Senior Debt(e)(f) 10.50% 11/15/2016 0.0% Alliance Laundry Systems, LLC Capital Goods Senior Debt(e) L + 425 1.25% 12/10/2018 0.6% Ally Financial, Inc. Banks Preferred Stock(g) 0.5% Preferred Stock(g) 0.3% 0.8% Altisource Solutions (LU)(h) Real Estate Senior Debt(e)(g) L+ 450 1.25% 11/27/2019 1.2% American Gaming Systems, LLC Consumer Services Senior Debt(i) L + 1000 1.50% 8/15/2016 2.0% Senior Debt(i) L + 1000 1.50% 8/15/2016 ) — 0.0% Senior Debt(i)(j) L + 1000 1.50% 8/15/2016 0.1% 2.1% American Rock Salt Co., LLC Materials Senior Debt(e) L + 425 1.25% 4/25/2017 1.4% Amkor Technologies, Inc. Semiconductors & Semiconductor Equipment Subordinated Debt(e)(g) 7.38% 5/1/2018 0.0% Amsurg Corp. Health Care Equipment & Services Subordinated Debt(e)(f)(g) 5.63% 11/30/2020 0.2% Aramark Corp. Commercial & Professional Services Subordinated Debt(e) 8.50% 2/1/2015 0.5% Ardagh Packaging Holdings, Ltd. (IE)(h) Capital Goods Senior Debt(e)(f)(g) 7.38% 10/15/2017 0.0% Aspect Software, Inc. Technology Hardware & Equipment Senior Debt(e) L + 525 1.75% 5/7/2016 0.7% Senior Debt(e) 10.63% 5/15/2017 1.3% 2.0% Aspen Dental Management, Inc. Health Care Equipment & Services Senior Debt(e) L + 550 1.50% 10/6/2016 0.9% Asset Acceptance Capital Corp. Diversified Financials Senior Debt(g)(i) L + 725 1.50% 11/14/2017 0.2% AssuraMed Holding, Inc. Health Care Equipment & Services Senior Debt(e) L + 800 1.25% 4/24/2020 0.8% See notes to condensedconsolidated financial statements. 16 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Asurion, LLC Software & Services Senior Debt(e) L + 400 1.50% 5/24/2018 $ $ $ 0.5% Senior Debt(e) L + 750 1.50% 5/24/2019 0.1% 0.6% Avaya, Inc. Technology Hardware & Equipment Senior Debt(e)(f) 7.00% 4/1/2019 2.2% Bill Barrett Corp. Energy Subordinated Debt(e)(g) 7.63% 10/1/2019 0.0% BNY ConvergEX Group, LLC Diversified Financials Senior Debt(e)(g) L + 375 1.50% 12/19/2016 0.0% Senior Debt(e)(g) L + 375 1.50% 12/19/2016 0.0% Senior Debt(e)(g)(i) L + 700 1.75% 12/17/2017 0.2% Senior Debt(e)(g)(i) L + 700 1.75% 12/17/2017 0.1% 0.3% Bright Horizons Family Solutions, Inc. Consumer Services Senior Debt(i) L + 425 1.00% 5/23/2017 0.2% Building Materials Corporation of America Capital Goods Subordinated Debt(e)(f) 6.75% 5/1/2021 0.0% Caesars Entertainment Operating Co., Inc. Consumer Services Senior Debt(e)(g) 11.25% 6/1/2017 0.2% Catalina Marketing Corp. Media Senior Debt(e) L + 550 9/29/2017 1.4% Subordinated Debt(e)(f) 10.50% 10/1/2015 3.4% 4.8% CDW Corp. Technology Hardware & Equipment Subordinated Debt(e) 12.54% 10/12/2017 2.2% Celanese US Holdings, LLC Materials Subordinated Debt(e)(g) 4.63% 11/15/2022 0.5% Cemex Espana S.A. (ES)(h) Materials Senior Debt(e)(g)(j)(EUR) E + 500 2/14/2017 € 0.2% Cemex Finance, LLC Materials Senior Debt(e)(f)(g) 9.38% 10/12/2022 $ 0.1% Cemex Finance Europe BV Materials Subordinated Debt(g) 4.75% 3/5/2014 € 0.1% Cemex Materials, LLC Materials Subordinated Debt(e)(f) 7.70% 7/21/2025 $ 2.1% Cemex S.A.B. de C.V. (MX)(h) Materials Senior Debt(e)(g)(j) L + 525 2/14/2017 0.5% Cengage Learning Acquisitions, Inc. Media Senior Debt(e)(f) 11.50% 4/15/2020 2.1% See notes to condensed consolidated financial statements. 17 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Ceridian Corp. Commercial & Professional Services Senior Debt(e) L + 575 5/9/2017 $ $ $ 1.9% Senior Debt(e)(f) 8.88% 7/15/2019 0.4% 2.3% CHG Companies, Inc. Health Care Equipment & Services Senior Debt(e)(j) L + 375 1.25% 11/19/2019 0.5% Senior Debt(e)(j) L + 775 1.25% 11/19/2020 1.1% 1.6% Clear Channel Worldwide Holdings, Inc. Media Subordinated Debt(e)(g) 7.63% 3/15/2020 0.3% ClubCorp Club Operations, Inc. Consumer Services Senior Debt(e) L + 375 1.50% 11/30/2016 0.0% CNO Financial Group, Inc. Insurance Senior Debt(e)(f)(g) 6.38% 10/1/2020 0.2% Commscope, Inc. Technology Hardware & Equipment Subordinated Debt(e)(f) 8.25% 1/15/2019 0.1% Continental Airlines, Inc. Transportation Senior Debt(e)(g) 7.34% 4/19/2014 0.0% CRC Health Corp. Health Care Equipment & Services Senior Debt(e) L + 450 11/16/2015 0.2% Subordinated Debt(e) 10.75% 2/1/2016 0.2% 0.4% Cunningham Lindsey U.S., Inc. Insurance Senior Debt(e) L + 375 1.25% 12/10/2019 0.8% Senior Debt(e) L + 800 1.25% 6/10/2020 1.1% 1.9% Data Device Corp. Capital Goods Senior Debt(e) L + 600 1.50% 7/11/2018 1.3% Senior Debt(i) L + 1000 1.50% 7/11/2019 1.3% 2.6% Datatel, Inc. Software & Services Senior Debt(e) L + 500 1.25% 7/19/2018 0.1% David's Bridal, Inc. Retailing Senior Debt(e) L + 375 1.25% 10/11/2019 0.4% DJO Finance, LLC Health Care Equipment & Services Senior Debt(e) L + 500 1.25% 9/15/2017 0.3% Senior Debt(e)(f) 8.75% 3/15/2018 1.5% 1.8% DuPont Fabros Technology, LP Real Estate Subordinated Debt(e)(g) 8.50% 12/15/2017 0.0% See notes to condensed consolidated financial statements. 18 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets E*Trade Financial Corp. Diversified Financials Subordinated Debt(e)(g) 6.75% 6/1/2016 $ $ $ 0.0% Easton-Bell Sports, Inc. Consumer Durables & Apparel Senior Debt(e) 9.75% 12/1/2016 0.2% Education Management, LLC Consumer Services Senior Debt(e)(g) L + 700 1.25% 3/30/2018 1.0% Subordinated Debt(e)(g) 8.75% 6/1/2014 0.8% 1.8% Express, LLC / Express Finance Corp. Retailing Subordinated Debt(e)(g) 8.75% 3/1/2018 0.1% Fage Dairy Industry, SA Food, Beverage & Tobacco Subordinated Debt(e)(f)(g) 9.88% 2/1/2020 0.0% Fidelity National Information Services, Inc. Software & Services Subordinated Debt(e)(g) 5.00% 3/15/2022 0.0% Subordinated Debt(e)(g) 7.88% 7/15/2020 0.0% 0.0% Fifth & Pacific Companies, Inc. Consumer Durables & Apparel Senior Debt(e)(f)(g) 10.50% 4/15/2019 0.3% FleetPride Corp. Capital Goods Senior Debt(e) L + 400 1.25% 11/20/2019 0.1% Freedom Group Consumer Durables & Apparel Senior Debt(e) L + 425 1.25% 4/19/2019 0.2% Senior Debt(e)(f) 7.88% 5/1/2020 0.4% 0.6% FTI Consulting, Inc. Diversified Financials Subordinated Debt(e)(f)(g) 6.00% 11/15/2022 0.5% GCI, Inc. Telecommunication Services Subordinated Debt(e) 8.63% 11/15/2019 1.5% Genesys Telecommunications Laboratories, Inc. Software & Services Common Stocks*(i) 0.1% Subordinated Debt(i)(EUR) 12.50% 1/31/2020 € 0.5% 0.6% Good Sam Enterprises, LLC Media Senior Debt(e) 11.50% 12/1/2016 $ 2.1% Great Lakes Dredge & Dock Corp. Capital Goods Subordinated Debt(e)(g) 7.38% 2/1/2019 0.1% Guitar Center, Inc. Retailing Senior Debt(e) L + 350 4/9/2017 2.0% See notes tocondensed consolidated financial statements. 19 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Hamilton Sundstrand Industrial (LU)(h) Capital Goods Senior Debt(e)(j) L + 375 1.25% 12/13/2019 $ $ $ 0.3% Subordinated Debt(e) 7.75% 12/15/2020 0.1% 0.4% Harbor Freight Tools USA, Inc. Capital Goods Senior Debt(e) L + 425 1.25% 11/14/2017 0.9% HUB International, Ltd. Insurance Senior Debt(e) L + 450 6/13/2017 0.8% Senior Debt(e) L + 475 2.00% 12/13/2017 0.1% Subordinated Debt(e)(f) 8.13% 10/15/2018 2.8% 3.7% Hubbard Radio, LLC Media Senior Debt L + 725 1.50% 4/30/2018 2.4% Hyland Software, Inc. Software & Services Senior Debt(e) L + 425 1.25% 10/25/2019 0.8% Immucor, Inc. Health Care Equipment & Services Senior Debt(e)(j) L + 450 1.25% 8/19/2018 0.4% IMS Health, Inc. Health Care Equipment & Services Subordinated Debt(e)(f)(g) 6.00% 11/1/2020 0.3% Ineos US Finance, LLC (UK)(h) Materials Senior Debt(e)(f)(g) 9.00% 5/15/2015 0.0% Infor (US), Inc. Software & Services Senior Debt(e) L + 400 1.25% 4/5/2018 1.0% Subordinated Debt(e)(f) 11.50% 7/15/2018 0.9% 1.9% Interactive Data Corp. Diversified Financials Senior Debt(e) L + 325 1.25% 2/11/2018 0.0% iPayment, Inc. Software & Services Senior Debt(e) L + 425 1.50% 5/8/2017 0.3% Subordinated Debt(e) 10.25% 5/15/2018 0.5% 0.8% IPC Systems, Inc. Technology Hardware & Equipment Senior Debt(e) L + 650 1.25% 7/31/2017 1.0% J. Crew Group, Inc. Retailing Subordinated Debt(e) 8.13% 3/1/2019 0.3% J. Jill Retailing Senior Debt(e)(i) L + 850 1.50% 4/29/2017 1.7% Jeld-Wen, Inc. Capital Goods Senior Debt(e)(f) 12.25% 10/15/2017 2.9% Kerling PLC (UK)(h) Materials Senior Debt(f)(g)(EUR) 10.63% 2/1/2017 € 1.1% KeyPoint Government Solutions, Inc. Capital Goods Senior Debt(e)(i) L + 600 1.25% 11/13/2017 $ 5.7% See notes to condensed consolidated financial statements. 20 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Mcjunkin Corp. Energy Senior Debt(e) L + 500 1.25% 10/20/2019 $ $ $ 1.0% MedAssets, Inc. Health Care Equipment & Services Subordinated Debt(e)(g) 8.00% 11/15/2018 0.1% MetroPCS Wireless, Inc. Telecommunication Services Subordinated Debt(e)(g) 7.88% 9/1/2018 0.3% Misys PLC (UK)(h) Software & Services Senior Debt(e)(g) L + 600 1.25% 12/12/2018 0.3% Mueller Water Products, Inc. Capital Goods Subordinated Debt(e)(g) 7.38% 6/1/2017 0.2% Nara Cable Funding (IE)(h) Media Senior Debt(e)(f)(g) 8.88% 12/1/2018 0.2% National Vision, Inc. Retailing Senior Debt(e)(i) L + 575 1.25% 8/2/2018 0.5% NBTY, Inc. Household & Personal Products Senior Debt(e) L + 325 1.00% 10/1/2017 0.0% New Enterprise Stone & Lime Co., Inc. Capital Goods Senior Debt(e)(f) 4.00% CASH, 9.00% PIK 3/15/2018 1.6% Nexstar Broadcasting, Inc. Media Senior Debt(e)(g) L + 350 1.00% 12/3/2019 0.2% Senior Debt(e)(g)(j) L + 350 1.00% 12/3/2019 0.0% Senior Debt(e)(g) 8.88% 4/15/2017 0.0% 0.2% North American Breweries, Inc. Food, Beverage & Tobacco Senior Debt(e)(j) L + 625 1.25% 12/28/2018 0.8% Nuveen Investments, Inc. Diversified Financials Senior Debt(e)(g) L + 700 1.25% 2/28/2019 1.2% Ocwen Financial Corp. Banks Senior Debt(e)(g)(j) L + 550 1.50% 9/1/2016 2.3% Office Depot, Inc. Retailing Senior Debt(e)(f)(g) 9.75% 3/15/2019 1.0% Petco Animal Supplies, Inc. Retailing Senior Debt(e) L + 325 1.25% 11/24/2017 0.0% Pharmaceutical Product Development, Inc. Pharmaceuticals, Biotechnology & Life Sciences Senior Debt(e) L + 500 1.25% 12/5/2018 0.1% Prestige Brands, Inc. Pharmaceuticals, Biotechnology & Life Sciences Subordinated Debt(e)(g) 8.13% 2/1/2020 0.1% Realogy Corp. Real Estate Senior Debt(e)(g) L + 425 10/10/2016 0.6% See notes to condensed consolidated financial statements. 21 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets RedPrairie Corp. Software & Services Senior Debt(e)(j) L + 550 1.25% 12/15/2018 $ $ $ 2.3% Senior Debt(e)(j) L + 1000 1.25% 12/15/2019 1.8% 4.1% Reynolds Group Holdings, Inc. Capital Goods Senior Debt(e)(f) 5.75% 10/15/2020 0.1% Rocket Software, Inc. Software & Services Senior Debt(e)(j) L + 450 1.25% 2/8/2018 0.7% Roundy's Supermarkets, Inc. Food & Staples Retailing Senior Debt(e)(g) L + 450 1.25% 2/13/2019 0.7% Ryerson, Inc. Materials Senior Debt(e)(f) 9.00% 10/15/2017 1.1% Sabre, Inc. Transportation Senior Debt(e)(j) L + 600 1.25% 12/29/2017 29 ) 29 0.0% Senior Debt(e)(f) 8.50% 5/15/2019 1.5% 1.5% Sanmina Corp. Technology Hardware & Equipment Subordinated Debt(e)(f)(g) 7.00% 5/15/2019 1.3% Schaeffler AG (DE)(h) Automobiles & Components Senior Debt(e)(g)(j) L + 475 1.25% 1/27/2017 0.5% Senior Debt(e)(f)(g) 8.50% 2/15/2019 0.0% 0.5% Sedgwick Claims Management Services Holdings, Inc. Insurance Senior Debt(e)(i) L + 350 1.50% 12/31/2016 0.0% Senior Debt(e)(i) L + 750 1.50% 5/30/2017 0.3% 0.3% Sidera Networks, Inc. Media Senior Debt(e) L + 450 1.50% 8/26/2016 0.4% Sinclair Television Group, Inc. Media Subordinated Debt(e) 8.38% 10/15/2018 0.0% Sirius XM Radio, Inc. Media Subordinated Debt(e)(f)(g) 5.25% 8/15/2022 0.0% SkillSoft Corp. Software & Services Subordinated Debt(e) 11.13% 6/1/2018 0.2% Smile Brands Group, Inc. Health Care Equipment & Services Senior Debt(e) L + 525 1.75% 12/21/2017 0.6% SNL Financial, LLC Commercial & Professional Services Senior Debt(e) L + 425 1.25% 10/23/2018 0.9% Springleaf Financial Funding Co. Diversified Financials Senior Debt(e)(g) L + 425 1.25% 5/10/2017 0.4% Standard Chartered Bank (SG)(h) Banks Subordinated Debt(f)(g)(i)(k) L + 1600 4/1/2014 0.6% See notes to condensed consolidated financial statements. 22 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Supervalu, Inc. Food & Staples Retailing Subordinated Debt(e)(g) 7.25% 5/1/2013 $ $ $ 0.6% Subordinated Debt(e)(g) 7.50% 11/15/2014 0.9% 1.5% The Gymboree Corp. Retailing Senior Debt(e) L + 350 1.50% 2/23/2018 2.7% Subordinated Debt(e) 9.13% 12/1/2018 1.9% 4.6% The Manitowoc Co., Inc. Capital Goods Subordinated Debt(e)(g) 5.88% 10/15/2022 0.0% The Neiman Marcus Group, Inc. Retailing Senior Debt(e) L + 350 1.25% 5/16/2018 0.0% The SI Organization, Inc. Capital Goods Senior Debt(e) L + 325 1.25% 11/22/2016 0.0% The TelX Group, Inc. Telecommunication Services Senior Debt(e) L + 500 1.25% 9/23/2017 1.6% Tomkins Air Distribution Capital Goods Senior Debt(e) L + 800 1.25% 5/11/2020 0.6% Towergate Finance PLC (UK)(h) Insurance Subordinated Debt(f)(g)(GBP) 10.50% 2/15/2019 £ 1.1% TransUnion, LLC Diversified Financials Subordinated Debt(e) 11.38% 6/15/2018 $ 0.3% Univar, Inc. Materials Senior Debt(e) L + 350 1.50% 6/30/2017 0.2% Verisure Holding AB (SE)(h) Commercial & Professional Services Senior Debt(f)(g)(EUR) 8.75% 9/1/2018 € 0.1% Vision Solutions, Inc. Commercial & Professional Services Senior Debt(e)(i) L + 450 1.50% 7/23/2016 $ 0.2% VWR Funding, Inc. Pharmaceuticals, Biotechnology & Life Sciences Senior Debt(e) L + 425 4/3/2017 0.0% Subordinated Debt(e)(f) 7.25% 9/15/2017 0.9% 0.9% Warner Chilcott Co., LLC (IE) Pharmaceuticals, Biotechnology & Life Sciences Subordinated Debt(e)(g)(h) 7.75% 9/15/2018 0.2% Wastequip, LLC Materials Senior Debt(e)(i) L + 675 1.50% 6/15/2018 1.9% West Corp. Software & Services Subordinated Debt(e) 7.88% 1/15/2019 0.3% Wilton Brands, LLC Materials Senior Debt(e) L + 625 1.25% 8/30/2018 2.1% Zayo Group, LLC Telecommunication Services Senior Debt(e) 8.13% 1/1/2020 $ $ $ 0.4% Subordinated Debt(e) 10.13% 7/1/2020 0.9% 1.3% See notes to condensed consolidated financial statements. 23 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Schedule of Investments (continued) As of December 31, 2012 Company (a) Industry (n) Investments Interest Rate EURIBOR/ LIBOR Floor Maturity Date No. Shares/ Principal Amount (b) Cost (c) Fair Value % of Net Assets Total Non-Control/Non-Affiliate Investments 114.1% Short Term Investments—2.2% Goldman Sachs Financial Square Funds - Prime Obligations Fund Short Term Investments(e) 0.08%(l) 0.4% State Street Institutional Liquid Reserves Fund Short Term Investments 0.16%(l) 12/31/2099 1.8% Total Short Term Investments 2.2% TOTAL INVESTMENTS —116.3%(m) $ 116.3% LIABILITIES IN EXCESS OF OTHER ASSETS—(16.3%) ) (16.3)% NET ASSETS—100.0% $ 100.0% Derivative Instruments—0.20% Total return swaps (Note 4) (g) Total return swaps N/A 1/15/2016 N/A $ — $ 0.2% Foreign currency forward contracts (Note 4) (g) Foreign currency forward contracts N/A 1/2013 N/A — ) (0.0)% Total Derivative Instruments — $ 0.2% * Non-income producing security. (a) Security may be an obligation of one or more entities affiliated with the named company. (b) Denominated in U.S. Dollars unless otherwise noted. (c) Represents amortized cost for debt securities and cost for common stock. (d) Non-Control/Non-Affiliate investments are defined by the Investment Company Act of 1940, as amended (“1940 Act”) as investments that are neither Control Investments nor Affiliate Investments. Controlled investments are defined by the 1940 Act as investments in which more than 25% of the voting securities are owned or where the ability to nominate greater than 50% of the board representation is maintained. Affiliate investments are defined by the 1940 Act as investments in which between 5% and 25% of the voting securities are owned and the investments are not classified as Controlled investments. (e) Security or portion thereof is held within CCT Funding, LLC and is pledged as collateral supporting the amounts outstanding under the revolving credit facility with Deutsche Bank. (f) This security was acquired in a transaction that was exempt from the registration requirements of the Securities Act of 1933, as amended (the "Securities Act"), pursuant to Rule 144A thereunder. This security may be resold only in transactions that are exempt from the registration requirements of the Securities Act, normally to qualified institutional buyers. (g) The investment is not a qualifying asset as defined in Section 55(a) under the Investment Company Act of 1940, as amended, or the 1940 Act. A business development company may not acquire any asset other than qualifying assets, unless, at the time the acquisition is made, qualifying assets represent at least 70% of the company's total assets. The Company calculates its compliance with the qualifying assets test on a "look through" basis by disregarding the value of the Company's total return swaps and treating each reference asset underlying the total return swaps as either a qualifying assets or non-qualifying asset based on whether the obligor is an eligible portfolio company. On this basis, 79.3% of the Company's total assets represented qualifying assets as of December 31, 2012. (h) A portfolio company domiciled in a foreign country. (i) Investments classified as Level 3 whereby fair value was determined by the Company's Board of Directors (see Note 2). (j) Position or portion thereof unsettled as of December 31, 2012. (k) A portfolio company investment structured as a credit-linked floating rate note. (l) 7-day effective yield as of December 31, 2012. (m) As of December 31, 2012, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $14,999,786; the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $8,758,754; the net unrealized appreciation was $6,241,032; the aggregate cost of securities for Federal income tax purposes was $704,629,567. (n) Unaudited. Abbreviations: DE - Germany ES - Spain EUR - Euro; principal amount is denominated in Euros currency. €1 / US $1.320 as of December 31, 2012. GBP - British Pound Sterling; principal amount is denominated in Pound Sterling. £1 / US $1.624 as of December 31, 2012. IE - Ireland L LIBOR - London Interbank Offered Rate, typically three-month LIBOR LU - Luxembourg MX - Mexico PIK - Payment-in-kind SE - Sweden SG - Singapore UK - United Kingdom See notes to condensed consolidated financial statements. 24 CORPORATE CAPITAL TRUST, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements(unaudited) 1. Principal Business and Organization Corporate Capital Trust, Inc. (the “Company”) was incorporated under the general corporation laws of the State of Maryland on June 9, 2010. The Company is a non-diversified closed-end management investment company and it is regulated as a business development company (“BDC”) under the Investment Company Act of 1940 (the “40 Act”). The Company’s investment objective is to provide its shareholders with current income and, to a lesser extent, long-term capital appreciation, by investing primarily in the debt of privately owned U.S. companies with a focus on originated transactions sourced through the networks of its advisors. The Company is externally managed by CNL Fund Advisors Company (“CNL”) and KKR Asset Management LLC (“KKR”) (collectively the “Advisors”), which are responsible for sourcing potential investments, analyzing and conducting due diligence on prospective investment opportunities, structuring investments and monitoring the Company’s investment portfolio on an ongoing basis. Both Advisors are registered as investment advisers with the Securities and Exchange Commission (“SEC”). CNL also provides the administrative services necessary for the Company to operate. The Company is currently selling shares of its common stock pursuant to a registration statement on Form N-2 (as amended and supplemented, the “Registration Statement”) and it is offering to sell, on a continuous basis, 150 million shares of common stock for approximately $1.7 billion (the “Offering”). The Registration Statement was declared effective by the SEC on April 4, 2011 and the Company commenced its Offering. The Company commenced business operations on June 17, 2011 and it commenced investment operations on July 1, 2011. As of March 31, 2013, the Company had two wholly owned financing subsidiaries; CCT Funding LLC (“CCT Funding”), which was established on July 15, 2011 for the purpose of arranging a secured, revolving credit facility with a bank and to borrow money to invest in portfolio companies, and Halifax Funding LLC (“Halifax Funding”), which was established on October 11, 2012 for the purpose of entering into total return swaps (“TRS”). 2. Significant Accounting Policies Basis of Presentation and Principles of Consolidation - The accompanying financial statements of the Company are prepared in accordance with the instructions to Form 10-Q and accounting principles generally accepted in the United States of America (“GAAP”). In the opinion of management, all adjustments, consisting solely of normal recurring accruals, considered necessary for the fair presentation of financial statements for the interim periods, have been included. The results of operations for interim periods are not indicative of results to be expected for the full year. Certain financial information that is normally included in annual financial statements, including certain financial statement footnotes, prepared in accordance with GAAP, is not required for interim reporting purposes and has been condensed or omitted herein. These financial statements should be read in conjunction with the Company’s financial statements and notes related thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, which was filed with the SEC on March 18, 2013. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. Use of Estimates - The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect (i) the reported amounts of assets and liabilities at the date of the condensed consolidated financial statements, (ii) the reported amounts of income and expenses during the reported period and (iii) disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements. Actual results could differ from those estimates. Cash and Cash Equivalents - Cash and cash equivalents consist of demand deposits, foreign currency, and highly liquid investments with original maturities of three months or less. Valuation of Investments - The Company measures the value of its investments in accordance with Accounting Standards Codification Topic 820, Fair Value Measurements and Disclosure (“ASC Topic 820”), issued by the Financial Accounting Standards Board (“FASB”). Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Investments for which market quotations are readily available are valued using market quotations, which are generally obtained from independent pricing services, broker-dealers or market makers. With respect to the Company’s portfolio investments for which market quotations are not readily available, the Company’s board of directors is responsible for determining in good faith the fair value in accordance with the valuation policy approved by the board of directors. The board of directors will make this fair value determination on a quarterly basis and any other time when a decision regarding the fair value of the portfolio investments is required. A determination of fair value involves subjective judgments and estimates. Due to the inherent uncertainty of determining the fair value of portfolio investments that do not have a readily available market value, the fair value of the investments may differ significantly from the values that would have been used had a readily available market value existed for such investments, and the differences could be material. 25 ASC Topic 820 also defines hierarchical levels directly related to the amount of subjectivity associated with the inputs to fair valuations of these assets and liabilities, and the hierarchical levels are described as follows: Level 1 – Quoted prices are available in active markets for identical investments as of the reporting date. Publicly listed equities, debt securities and publicly listed derivatives are generally included in Level 1. The Company does not adjust the quoted price for these investments. The Company's money market fund/short term investment funds and foreign currency are included in this category. Level 2 – Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value is determined through the use of models or other valuation methodologies. In certain cases, debt and equity securities are valued on the basis of prices from orderly transactions for similar investments in active markets between market participants and provided by reputable dealers or independent pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrices, market transactions in comparable investments, and various relationships between investments. Investments generally included in this category are corporate bonds and loans, convertible debt indexed to publicly listed securities, foreign currency forward contracts and certain over-the-counter derivatives. Level 3 – Pricing inputs are unobservable for the investment and include situations where there is little, if any, market activity for the investment. The inputs into the determination of fair value require significant judgment or estimation. Investments generally included in this category are total return swap agreements, and corporate bonds/loans and common stock investments that lack observable market pricing. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and it considers factors specific to the investment. Security Transactions, Realized/Unrealized Gains or Losses, and Income Recognition - Security transactions are recorded on a trade-date basis. The Company measures realized gains or losses from the repayment or sale of investments using the specific identification method. The amortized cost basis of investments includes (i) the original cost and (ii) adjustments for the accretion/amortization of market discounts and premiums, original issue discount and loan origination fees. The Company reports changes in fair value of investments that are measured at fair value as a component of net change in unrealized appreciation (depreciation) on investments in the condensed consolidated statements of operations. Interest income is recorded on an accrual basis and includes amortization of premiums to par value and accretion of discounts to par value. Discounts and premiums to par value on securities purchased are accreted/amortized into interest income over the life of the respective security using the effective interest method. Premiums and discounts are determined based on the cash flows expected to be collected for a particular investment. Structuring service fees, origination, closing, commitment and other upfront fees are generally non-recurring and recognized as revenue when earned. Loan origination fees received in connection with the closing of investments are accreted over the contractual life of the loan based on the effective interest method as interest income. Upon prepayment of a loan or debt security, any prepayment penalties, unamortized loan origination fees, unamortized original issue discount, and unamortized market discounts are recorded as interest income. The Company has investments in debt securities which contain a contractual payment-in-kind, or PIK, interest provision. If the borrower elects to pay, or is obligated to pay, PIK interest, and if deemed collectible in management’s judgment, then the PIK interest is computed at the contractual rate specified in the investment’s credit agreement, the computed PIK interest is added to the principal balance of the investment, and the computed PIK interest is recorded as interest income. Dividend income on preferred equity securities is recorded as dividend income on an accrual basis to the extent that such amounts are payable by the portfolio company and are expected to be collected. Dividend income on common equity securities is recorded on the record date for private portfolio companies or on the ex-dividend date for publicly traded portfolio companies. Loans or debt securities are placed on non-accrual status when principal or interest payments are at least 90 days past due or when there is reasonable doubt that principal or interest will be collected. Generally, accrued interest is reversed when a loan or a debt security is placed on non-accrual status. Interest payments received on non-accrual loans or debt securities may be recognized as income or applied to principal depending upon management’s judgment. Non-accrual loans and debt securities are restored to accrual status when past due principal and interest is paid and, in management’s judgment, are likely to remain current. The Company may make exceptions to this treatment if the loan has sufficient collateral value and is in the process of collection. Derivative Instruments - The Company’s derivative instruments include foreign currency forward contracts and total return swaps.The Company marks the value of its derivative instruments to market value through net change in unrealized appreciation (depreciation) on derivative instruments in the condensed consolidated statements of operations. Realized gains and losses that occur upon the cash settlement of the derivative instruments are included in net realized gain (loss) on derivative instruments in the condensed consolidated statements of operations. 26 Deferred Financing Costs - Deferred financing costs represent fees and other direct costs incurred in connection with arranging the Company’s borrowings and the TRS. These amounts are initially recorded as prepaid and deferred expenses on the condensed consolidated statements of assets and liabilities and then subsequently amortized over the contractual term of the credit facility or TRS as interest expense. Paid In Capital - The Company records the proceeds from the sale of its common stock on a net basis to (i) capital stock and (ii) paid in capital in excess of par value, excluding all commissions and marketing support fees. Foreign Currency Translation, Transactions and Gains/Losses - Foreign currency amounts are translated into U.S. dollars on the following basis: (i) at the exchange rate on the last business day of the reporting period for the fair value of investment securities, other assets and liabilities; and (ii) at the rates of exchange prevailing on the respective recording dates for the purchase and sale of investment securities, income, expenses, gains and losses. Net assets and fair values are presented based on the applicable foreign exchange rates described above and the Company does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in fair values of investments held; therefore the fluctuations related to foreign exchange rate conversion are included with the net realized gain (loss) and unrealized appreciation (depreciation) on investments. Net realized foreign exchange gains or losses arise from activity in foreign currency forward contracts, sales of foreign currency, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded by the Company and the U.S. dollar equivalent of the amounts actually received or paid by the Company. Unrealized appreciation (depreciation) from currency translation for foreign currency forward contracts is included in net change in unrealized appreciation (depreciation) on derivative instruments on the condensed consolidated statements of operations. Unrealized appreciation (depreciation) from foreign currency translation for other receivables or payables is presented as net change in unrealized appreciation (depreciation) on foreign currency translation in the condensed consolidated statements of operations. Unrealized appreciation (depreciation) on foreign currency forward contracts is included with unrealized appreciation (depreciation) on derivative instruments on the condensed consolidated statements of assets and liabilities. Management Fees - The Company accrues for the base management fee (recorded as investment advisory fees) and performance-based incentive fees, including (i) a subordinated incentive fee on income and (ii) an incentive fee on capital gains. The Company records the liability for the incentive fee on capital gains based on a hypothetical liquidation of its investment portfolio at the end of each reporting period. Therefore the accrual for incentive fee on capital gains includes the recognition of incentive fee on both net realized gains and net unrealized appreciation, if any, although any such incentive fee associated with net unrealized appreciation is neither earned nor payable to the Advisors until net unrealized appreciation is realized as net realized gains. Additionally the determination of whether the accrued incentive fee associated with net realized gains is earned and payable to the Advisors can only be made at the end of the calendar year. The two components of performance-based incentive fees are combined and expensed on the condensed consolidated statements of operations and accrued on the condensed consolidated statements of assets and liabilities as accrued performance-based incentive fees. Organization and Offering Expenses - Organization expenses, including reimbursement payments to Advisors, are expensed on the Company’s condensed consolidated statements of operations. Continuous offering expenses, including reimbursement payments to Advisors, but excluding commission and marketing support fees, are accumulated monthly and capitalized on the condensed consolidated statements of assets and liabilities as deferred offering expenses and then subsequently expensed over a 12-month period. Earnings per Share - Earnings per share is calculated based upon the weighted average number of shares of common stock outstanding during the reporting period. Distributions - Distributions are declared by the Company’s board of directors each calendar quarter and recognized as distribution liabilities on the record date. Net realized gains, if any, generally are distributed at least annually, although the Company may decide to retain such net realized gains for investment. The Company has adopted a distribution reinvestment plan that provides for reinvestment of distributions on behalf of shareholders. Shareholders who have elected to participate in the distribution reinvestment plan will have their cash distribution automatically reinvested in additional shares of common stock at a price per share equivalent to the public offering price on the distribution payment date, net of commissions and marketing support fees. Federal Income Taxes - The Company has elected to be treated for federal income tax purposes, and intends to maintain its qualification as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code (the “Code”). Generally, a RIC is not subject to federal income taxes on distributed income and gains if it distributes at least 90% of “Investment Company Taxable Income,” as defined in the Code. The Company intends to distribute sufficient dividends to maintain its RIC status each year and it does not anticipate paying a material level of federal income taxes in the future. Prior to the Company’s election for tax treatment as a RIC, it was subject to corporate federal and state income taxes on its taxable income. The Company did not have taxable income prior to the RIC election in 2011. The Company is also generally subject to nondeductible federal excise taxes if it does not distribute an amount at least equal to the sum (i) 98% of net ordinary income, (ii) 98.2% of the Company’s capital gains in excess of capital losses for the one-year period generally ending on October 31 of the calendar year and (iii) any ordinary income and net capital gains for preceding years that were not distributed during such years and on which the Company paid no federal income tax. The Company, at its discretion, may carry forward taxable income in excess of calendar year distributions and pay a 4% excise tax on this excess taxable income. 27 The Company recognizes in its condensed consolidated financial statements the effect of a tax position when it is more likely than not, based on the technical merits, that the position will be sustained upon examination. Tax benefits of positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year. The Company did not have any uncertain tax positions that met the recognition or measurement criteria of ASC 740-10-25, Income Taxes – Overall –Recognition, nor did it have any unrecognized tax benefits as of the periods presented herein. Although the Company files federal and state tax returns, its major tax jurisdiction is federal. Book and tax basis differences relating to permanent book and tax differences are reclassified among the Company's capital accounts, as appropriate at year-end. Additionally, the tax character of distributions is determined in accordance with the Code which differs from GAAP. Recent Accounting Pronouncements - In January 2013, the FASB clarified the scope of offsetting disclosure requirements which require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments. The guidance is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods, with retrospective disclosures required for all comparative periods presented. The guidance did not have a material impact on the condensed consolidated financial statements. 3. Investments The Company is engaged in a strategy to invest primarily in the debt of privately owned U.S. companies. The primary investment concentrations include (i) senior debt securities and (ii) subordinated debt securities. The fair value of senior and subordinated debt investments will generally fluctuate with, among other things, changes in prevailing interest rates, the general supply of, and demand for, debt capital among private and public companies, general domestic and global economic conditions, the condition of certain financial markets, developments or trends in any particular industry and changes in the financial condition and credit quality of each security’s issuer. Investment purchases, sales and principal payments/paydowns are summarized below for the three months ended March 31, 2013 and 2012. These purchase and sale amounts exclude short-term investments (i.e. money market fund investments) and derivative instruments. Three Months Ended March 31, 2013 March 31, 2012 Investment purchases, at cost $ $ Investment sales, proceeds Principal payments/paydown proceeds The Company’s investment portfolio may contain debt investments that are in the form of lines of credit, unfunded delayed draw loan commitments, or revolving credit facilities which require the Company to provide funding when requested by portfolio companies in accordance with the terms of the underlying loan agreements. As of March 31, 2013, the Company had three such unfunded loan commitments that amounted to $26,191,000.The Company maintains sufficient liquidity in the form of cash, short term investments or borrowing capacity under our revolving credit facility to fund such unfunded loan commitments should the need arise. As of March 31, 2013, none of the Company’s debt investments were on non-accrual status or in monetary default. As of March 31, 2013, the Company’s investment portfolio consisted of the following: Asset Category Cost Fair Value Percentage of Portfolio Percentage of Net Assets Senior debt securities $ $ % % Subordinated debt securities Total debt securities Common stock Preferred stock Total equity securities Subtotal % Short term investments Total investments $ $ % 28 As of December 31, 2012, the Company’s investment portfolio consisted of the following: Asset Category Cost Fair Value Percentage of Portfolio Percentage of Net Assets Senior debt securities $ $ % % Subordinated debt securities Total debt securities Common stock Preferred Stock Total equity securities Subtotal % Short term investments Total investments $ $ % The industry composition, geographic dispersion, and local currencies of the Company's investment portfolio at fair value, excluding short-term investments and derivative instruments, as of March 31, 2013 and December 31, 2012 was as follows: Industry Composition March 31, 2013 December 31, 2012 Media % % Capital Goods Software & Services Materials Retailing Technology Hardware & Equipment Health Care Equipment & Services Insurance Consumer Services Telecommunication Services Diversified Financials 3.1 Remaining Industries Total % % Geographic Dispersion (1) United States % % United Kingdom Luxembourg Remaining Countries Total % % Local Currency U.S. Dollar % % Euro British Pound Sterling Total % % (1)The geographic dispersion is determined by the portfolio company’s country of domicile. During the three months ended March 31, 2013, the Company did not hold any non-controlled investments where it owned 5% or more of a portfolio company’s outstanding voting securities as investments in “affiliated” companies. In addition, the Company did not hold any investments in “controlled” companies where it owned more than 25% of a portfolio company’s outstanding voting securities. 4. Derivative Instruments The following is a summary of the fair value and location of the Company’s derivative instruments on the condensed consolidated statements of assets and liabilities: March 31, 2013 December 31, 2012 Derivative Instrument Statement Location Fair Value Fair Value Foreign currency forward contracts Unrealized appreciation (depreciation) on derivative instruments $ ) TRS Unrealized appreciation on derivative instruments $ 29 Realized and unrealized gains and losses on derivative instruments recorded by the Company for the three months ended March 31, 2013 are in the following location on the condensed consolidated statements of operations: Three Months Ended March 31, 2013 Derivative Instrument Statement Location Realized Gain (Loss) Foreign currency forward contracts Net realized gain on derivative instruments $ TRS Net realized gain on derivative instruments $ Three Months Ended March 31, 2013 Derivative Instrument Statement Location Unrealized Gain (Loss) Foreign currency forward contracts Net change in unrealized appreciation on derivative instruments $ TRS Net change in unrealized appreciation on derivative instruments $ The Company did not have any derivative instruments during the three months ended March 31, 2012. Foreign Currency Forward Contracts: The Company may enter into foreign currency forward contracts from time to time to facilitate settlement of purchases and sales of investments denominated in foreign currencies and to economically hedge the impact that an adverse change in foreign exchange rates would have on the value of the Company’s investments denominated in foreign currencies. A foreign currency forward contract is a commitment to purchase or sell a foreign currency at a future date (usually the security transaction settlement date) at a negotiated forward rate. These contracts are marked-to-market by recognizing the difference between the contract exchange rate and the current market exchange rate as unrealized appreciation or depreciation. Realized gains or losses are recognized when forward contracts are settled. Risks may arise as a result of the potential inability of the counterparties to meet the terms of their contracts; the Company attempts to limit counterparty risk by only dealing with creditworthy counterparties. At March 31, 2013, the details of the Company's open foreign currency forward contracts were as follows: Foreign Currency Settlement Date Amount and Transaction US$ Value at Settlement Date US$ Value at March 31, 2013 Unrealized Appreciation/ (Depreciation) EUR May 3, 2013 €7,000,000 Sold $ $ $ ) EUR July 3, 2013 €2,000,000 Sold GBP May 3, 2013 ₤4,300,000 Sold ) Total $ $ $ At December 31, 2012, the details of the Company's open foreign currency forward contracts were as follows: Foreign Currency Settlement Date Amount and Transaction US$ Value at Settlement Date US$ Value at December 31, 2012 Unrealized Appreciation/ (Depreciation) EUR Jan. 3, 2013 €2,300,000 Sold $ $ $ ) EUR Jan. 31, 2013 €6,241,682 Sold GBP Jan. 18, 2013 ₤4,255,000 Sold ) Total $ $ $ ) Total Return Swaps: On November 15, 2012, Halifax Funding entered into the TRS with the Bank of Nova Scotia (“BNS” or “counterparty”). The TRS arrangement with BNS consists of a set of TRS agreements. Pursuant to the terms of the TRS, Halifax Funding may select a portfolio of single-name corporate loans and/or bonds (each a “TRS reference asset” and together the “TRS reference assets”) with a maximum aggregate notional amount of $500,000,000. Under the terms of the TRS agreements, each reference asset included in the TRS portfolio constitutes a separate total return swap transaction, although all calculations, payments and transfers required to be made under the TRS agreements are calculated and treated on an aggregate basis, based upon all such transactions. 30 Halifax Funding receives quarterly from BNS i) all collected interest and fees generated by the TRS reference assets and ii) realized gains, if any. Halifax Funding pays to BNS i) interest on the TRS settled notional amount at a rate equal to the three-month LIBOR+0.80% per annum if the initial investment amount (i.e. posted collateral) equals or exceeds 50% of the TRS trade basis notional amount, or three-month LIBOR+1.00% if the initial investment amount is less than 50% of the TRS trade basis notional amount and ii) realized losses, if any. In addition, upon the termination, sale or repayment of any reference asset, Halifax Funding will either receive from BNS the net realized gain in the value, or pay to BNS any net realized loss in the value of such TRS reference assets. Generally, the required collateral amount is at least 40% of the notional amount of each TRS reference asset at the time that such TRS reference asset is confirmed for inclusion as a TRS reference asset by the counterparty. Halifax Funding may be required to post additional cash collateral, on a dollar-for-dollar basis, in the event of depreciation in the value of the reference assets after such value decreases below a specified amount. The minimum additional TRS cash collateral that Halifax Funding is required to post is equal to the amount required to ensure that the collateral market value, as solely determined by BNS, is at least equal to 25% of the value of the portfolio of TRS reference assets. The obligations of Halifax Funding under the TRS agreements are non-recourse to the Company and the Company’s exposure to the TRS is limited to the amount of cash collateral that is posted pursuant to the terms of the TRS agreements.The Company has no contractual obligation to post any cash collateral or to make any interest payments to BNS. The Company may, but is not obligated to, increase its equity investment in Halifax Funding for the purpose of funding additional cash collateral or payment obligations for which Halifax Funding may become obligated during the term of the TRS agreements. If the Company does not make any such additional equity investment in Halifax Funding and Halifax Funding fails to meet its obligations under the TRS agreements, then BNS will have the right to terminate the TRS and use the cash collateral posted by Halifax Funding with the custodian to offset any amount owed to BNS. The Company may terminate the TRS at any time upon providing at least 30 days notice prior to the proposed settlement date of the TRS reference assets related to such termination. In the event of an early termination of the TRS, Halifax Funding would be required to pay an early termination fee based on the maximum spread amount to be earned by BNS over the life of the TRS Agreements. If the TRS had been terminated as of March 31, 2013, Halifax Funding would have been required to pay an early termination fee of $6,740,543. In the absence of an early termination as just described, the TRS will terminate on January 15, 2016. Realized gains and losses on the TRS are composed of any realized gains or losses on the TRS reference assets and the net interest received or paid on the quarterly TRS settlement date. Unrealized gains and losses on the TRS are composed of the net accrued interest income and accrued interest expense owed and the overall change in fair value of the TRS reference assets. The fair value of the TRS is included in unrealized appreciation on derivative instruments on the condensed consolidated statements of assets and liabilities. The change in value of the TRS is included in the condensed consolidated statements of operations as net change in unrealized appreciation on derivative instruments. As of March 31, 2013, Halifax Funding had selected 85 underlying loans with a total notional amount of $341,924,660 and had posted $176,028,941 in cash collateral, which is recorded as cash collateral on deposit with custodian on the condensed consolidated statements of assets and liabilities. The TRS settled notional amount as of March 31, 2013 was $310,869,050. As of December 31, 2012, Halifax Funding had selected 54 underlying loans with a total notional amount of $164,011,774 and had posted $87,974,019 in cash collateral, which is reflected in cash collateral on deposit with custodian on the condensed consolidated statements of assets and liabilities. The TRS settled notional amount as of December 31, 2012 was $105,013,915. During the year ended December 31, 2012, the Company and its wholly owned subsidiary CCT Funding sold $113,951,381 of loans at market prices to BNS in connection with the selection and acquisition of TRS reference assets. The following table summarizes the fair value components of the TRS as of March 31, 2013 and December 31, 2012, as determined by the Company’s board of directors: March 31, 2013 December 31, 2012 Spread interest income $ $ Net realized loss ) ) Net unrealized appreciation of reference assets Total fair value $ $ The following is a summary of the TRS reference assets as of March 31, 2013: Company (a) Industry Investment Interest Rate LIBOR Floor Maturity Date Notional Amount Fair Value Unrealized Appreciation (Depreciation) ABB/ Con-Cise Optical Group LLC Health Care Equipment & Services Senior Debt L + 425 1.25% 2/6/2019 $ $ $ Alliance Laundry Systems LLC Capital Goods Senior Debt L + 325 1.25% 12/10/2018 American Rock Salt Company LLC Materials Senior Debt(c) L + 425 1.25% 4/25/2017 Block Communications Inc. Media Subordinated Debt 7.250% 2/1/2020 BNY ConvergEX Group, LLC Diversified Financials Senior Debt (b) L + 375 1.50% 12/19/2016 31 Company (a) Industry Investment Interest Rate LIBOR Floor Maturity Date Notional Amount Fair Value Unrealized Appreciation (Depreciation) BNY ConvergEX Group, LLC Diversified Financials Senior Debt (b) L + 375 1.50% 12/19/2016 Bright Horizons Family Solutions, Inc. Consumer Services Senior Debt (b) L + 300 1.00% 1/30/2020 BWay Holding Company Materials Senior Debt L + 325 1.25% 8/6/2017 California Pizza Kitchen, Inc. Food & Staples Retailing Senior Debt L + 550 1.25% 7/7/2017 Camp International Holding Company Software & Services Senior Debt(c) L + 400 1.25% 5/31/2019 Catalina Marketing Corporation Media Subordinated Debt 10.500% 10/1/2015 CCC Holdings Inc. Software & Services Senior Debt L + 400 1.25% 12/20/2019 Ceridian Corporation Commercial& Professional Services Senior Debt 8.875% 7/15/2019 Charter Communications Operating, LLC Media Subordinated Debt (b) 7.250% 10/30/2017 Charter Communications Operating, LLC Media Subordinated Debt (b) 6.500% 4/30/2021 CHG Companies Inc. Health Care Equipment & Services Senior Debt L + 375 1.25% 11/19/2019 Clear Channel Communications, Inc. Media Subordinated Debt (b) 6.500% 11/15/2022 Clear Channel Communications, Inc. Media Subordinated Debt (b) 6.500% 11/15/2022 Clearwater Paper Corp Materials Subordinated Debt (b) 4.500% 2/1/2023 Container Store, The Retailing Senior Debt(c) L + 500 1.25% 4/6/2019 Continental Airlines, Inc. Transportation Senior Debt (b) 8.307% 4/2/2018 Delphi Corporation Automobiles & Components Subordinated Debt (b) 5.000% 2/15/2023 Dupont Performance Coatings Materials Senior Debt (b) L + 350 1.25% 2/1/2020 Dupont Performance Coatings Materials Senior Debt (b) E + 400 1.25% 2/1/2020 Emergency Medical Services Corporation Health Care Equipment & Services Senior Debt L + 300 1.00% 5/25/2018 First American Payment Systems, L.P. Software & Services Senior Debt L + 450 1.25% 10/12/2018 FleetPride Corporation Capital Goods Senior Debt L + 400 1.25% 11/19/2019 Fly Funding II S.a r.l. Transportation Senior Debt (b) L + 450 1.25% 8/8/2018 GCI Inc Telecommunication Services Subordinated Debt 6.750% 6/1/2021 Great Lakes Dredge & Dock Corp Capital Goods Subordinated Debt (b) 7.375% 2/1/2019 Gymboree Corporation, The Retailing Senior Debt L + 350 1.50% 2/23/2018 Hamilton Sundstrand Industrial Capital Goods Senior Debt L + 300 1.00% 12/13/2019 Heartland Dental Care, LLC Pharmaceuticals, Biotechnology & Life Sciences Senior Debt L + 500 1.25% 12/21/2018 Hilcorp Energy I LP/ Hilcorp Energy Subordinated Debt (b) 8.000% 2/15/2020 Hilcorp Energy I LP/ Hilcorp Energy Subordinated Debt (b) 7.625% 4/15/2021 Hubbard Radio, LLC Media Senior Debt L + 350 1.00% 4/28/2017 Husky Injection Molding Systems Ltd. Capital Goods Senior Debt (b) (c) L + 325 1.25% 7/2/2018 Integra Telecom Holdings, Inc. Telecommunication Services Senior Debt L + 475 1.25% 2/22/2019 IPC Systems, Inc. Technology Hardware & Equipment Senior Debt L + 650 1.25% 7/31/2017 - Kinetic Concepts, Inc. Health Care Equipment & Services Senior Debt L + 425 1.25% 5/4/2018 Kinetic Concepts, Inc. Health Care Equipment & Services Senior Debt L + 375 1.25% 11/4/2016 Lord & Taylor Holdings LLC Retailing Senior Debt L + 450 1.25% 1/11/2019 Manitowoc Company Inc., The Capital Goods Subordinated Debt (b) 5.875% 10/15/2022 McJunkin Red Man Corporation Energy Senior Debt L + 500 1.25% 11/8/2019 MedAssets, Inc. Health Care Equipment & Services Subordinated Debt (b) 8.000% 11/15/2018 MedAssets, Inc. Health Care Equipment & Services Senior Debt (b) L + 275 1.25% 12/13/2019 MGM Resorts International Consumer Services Senior Debt (b) L + 325 1.00% 12/20/2019 Michaels Stores, Inc. Retailing Senior Debt L + 275 1.00% 1/28/2020 Misys PLC Software & Services Senior Debt (b) 12.000% 6/12/2019 Misys PLC Software & Services Senior Debt (b) L + 600 1.25% 12/12/2018 NEP Group, Inc. Media Senior Debt L + 825 1.25% 7/22/2020 NEP Group, Inc. Media Senior Debt L + 350 1.25% 1/22/2020 32 Company (a) Industry Investment Interest Rate LIBOR Floor Maturity Date Notional Amount Fair Value Unrealized Appreciation (Depreciation) NPC International, Inc. Consumer Services Senior Debt L + 325 1.25% 12/28/2018 NuSil Technology LLC Materials Senior Debt L + 375 1.25% 4/7/2017 Nuveen Investments, Inc. Diversified Financials Senior Debt (b) L + 500 5/13/2017 Ocwen Financial Corporation Banks Senior Debt (b) L + 375 1.25% 2/15/2018 OneStopPlus, Inc. Consumer Durables & Apparel Senior Debt L + 450 1.00% 2/5/2020 Pharmaceutical Product Development, Inc. Pharmaceuticals, Biotechnology & Life Sciences Senior Debt L + 325 1.00% 12/5/2018 PQ Corporation Materials Senior Debt L + 350 1.00% 8/7/2017 PVH Corp. Consumer Durables & Apparel Senior Debt (b) L + 250 0.75% 2/13/2020 RedPrairie Corporation Software & Services Senior Debt L + 550 1.25% 12/21/2018 Renfro Corporation Consumer Durables & Apparel Senior Debt L + 450 1.25% 1/30/2019 Roofing Supply Group, LLC Retailing Senior Debt L + 375 1.25% 5/31/2019 Sabre Inc. Transportation Senior Debt(c) L + 575 12/29/2017 Sabre Inc. Transportation Senior Debt L + 400 1.25% 2/19/2019 Sanmina Corp Technology Hardware & Equipment Subordinated Debt (b) 7.000% 5/15/2019 Savers, Inc. Retailing Senior Debt L + 375 1.25% 7/9/2019 Scitor Corporation Capital Goods Senior Debt L + 350 1.50% 2/15/2017 Sedgwick Claims Management Services, Inc. Insurance Senior Debt L + 300 1.00% 12/31/2016 SGS International Inc. Media Senior Debt L + 375 1.25% 10/17/2019 Solera Holdings Inc Software & Services Subordinated Debt (b) 6.750% 6/15/2018 Summit Materials, LLC Materials Senior Debt L + 375 1.25% 1/30/2019 Summit Materials, LLC Materials Subordinated Debt 10.500% 1/31/2020 Supervalu Inc. Food & Staples Retailing Senior Debt (b) (c) L + 500 1.25% 3/21/2019 TelX Group, Inc., The Telecommunication Services Senior Debt L + 500 1.25% 9/25/2017 Tempur-Pedic International Inc. Commercial& Professional Services Senior Debt (b) L + 400 1.00% 11/20/2019 Terex Corp. Capital Goods Subordinated Debt (b) 6.000% 5/15/2021 Tomkins Air Distribution Capital Goods Senior Debt L + 375 1.25% 11/9/2018 United Rentals North America Capital Goods Subordinated Debt (b) 10.250% 11/15/2019 United Rentals North America Capital Goods Subordinated Debt (b) 9.250% 12/15/2019 USI Holdings Corporation Insurance Senior Debt L + 400 1.25% 12/27/2019 VWR Funding, Inc. Pharmaceuticals, Biotechnology & Life Sciences Senior Debt L + 400 4/3/2017 West Corporation Software & Services Subordinated Debt 8.625% 10/1/2018 Windstream Corporation Telecommunication Services Senior Debt (b) L + 275 0.75% 1/23/2020 Zayo Group LLC Telecommunication Services Senior Debt L + 350 1.00% 7/2/2019 $ $ $ (a) Security may be an obligation of one or more entities affiliated with the named company. (b) The investment is not a qualifying asset as defined in Section 55(a) under the 1940 Act. (c) Reference asset position or portion thereof unsettled as of March 31, 2013. The following is a summary of the TRS reference assets as of December 31, 2012: Company (a) Industry Investment Interest Rate LIBOR Floor Maturity Date Notional Amount Fair Value Unrealized Appreciation (Depreciation) Block Communications, Inc. Media Subordinated Debt 7.250% 2/1/2020 $ $ $ California Pizza Kitchen, Inc. Food & Staples Retailing Senior Debt L+550 1.25% 7/7/2017 Camp International Holding Co. Software & Services Senior Debt L+400 1.25% 5/31/2019 Catalina Marketing Corp. Media Subordinated Debt 10.500% 10/1/2015 CCC Information Services, Inc. Software & Services Senior Debt (c) L+470 1.25% 12/14/2019 Charter Communications Operating, LLC Media Subordinated Debt (b) 7.250% 10/30/2017 CHG Companies, Inc. Health Care Equipment & Services Senior Debt (c) L+375 1.25% 11/19/2019 33 Company (a) Industry Investment Interest Rate LIBOR Floor Maturity Date Notional Amount Fair Value Unrealized Appreciation (Depreciation) Clear Channel Communications, Inc. Media Subordinated Debt (b) 6.500% 11/15/2022 Clear Channel Communications, Inc. Media Subordinated Debt (b) 6.500% 11/15/2022 Continental Airlines, Inc. Transportation Senior Debt (b) 8.307% 10/2/2019 First American Payment Systems, LP Software & Services Senior Debt L+450 1.25% 10/12/2018 FleetPride Corp. Capital Goods Senior Debt (c) L+400 1.25% 11/19/2019 Fly Leasing, Ltd. Transportation Senior Debt (b)(c) L+450 1.25% 8/8/2018 GCI Inc. Telecommunication Services Subordinated Debt 6.750% 6/1/2021 Gymboree Corporation Retailing Senior Debt L+350 1.50% 2/23/2018 Hamilton Sundstrand Industrial Capital Goods Senior Debt L+375 1.25% 12/13/2019 Heartland Dental Care Pharmaceuticals, Biotechnology & Life Sciences Senior Debt (c) L+500 1.25% 12/21/2018 - Hilcorp Energy I LP Energy Subordinated Debt (b) 8.000% 2/15/2020 Hubbard Radio, LLC Media Senior Debt (c) L+375 1.50% 4/28/2017 Husky Injection Molding Systems, Ltd. Capital Goods Senior Debt (b)(c) L+450 1.25% 7/2/2018 Immucor, Inc. Health Care Equipment & Services Senior Debt (c) L+450 1.25% 8/19/2018 10 IPC Systems, Inc. Technology Hardware & Equipment Senior Debt L+650 7/31/2017 Jo-Ann Stores, Inc. Retailing Senior Debt (c) L+350 1.25% 3/16/2018 Kinetic Concepts, Inc. Health Care Equipment & Services Senior Debt (c) L+425 1.25% 5/4/2018 29 Kinetic Concepts, Inc. Health Care Equipment & Services Senior Debt (c) L+375 1.25% 11/4/2016 Local TV Finance, LLC Media Senior Debt (c) L+400 5/7/2015 Lord & Taylor Holdings, LLC Retailing Senior Debt (c) L+450 1.25% 1/11/2019 MedAssets, Inc. Health Care Equipment & Services Senior Debt (b) L+275 1.25% 12/13/2019 MGM Resorts International Consumer Services Senior Debt (b) L+325 1.00% 12/20/2019 Misys PLC Software & Services Senior Debt (b) 12.000% 6/12/2019 NPC International, Inc. Consumer Services Senior Debt (c) L+325 1.25% 12/28/2018 NuSil Technology LLC Materials Senior Debt (c) L+375 1.25% 4/7/2017 Nuveen Investments, Inc. Diversified Financials Senior Debt (b)(c) L+550 5/13/2017 Nuveen Investments, Inc. Diversified Financials Senior Debt (b) L+600 1.25% 5/13/2017 Nuveen Investments, Inc. Diversified Financials Senior Debt (b) L+550 5/13/2017 73 PQ Corp. Materials Senior Debt L+425 1.25% 5/8/2017 PVH Corp. Consumer Durables & Apparel Senior Debt (b)(c) L+250 0.75% 12/19/2019 RedPrairie Corp. Software & Services Senior Debt (c) L+550 1.25% 12/21/2018 Roofing Supply Group, LLC Retailing Senior Debt (c) L+375 1.25% 5/31/2019 37 Sabre, Inc. Transportation Senior Debt (c) L+575 12/29/2017 Sabre, Inc. Transportation Senior Debt (c) L+600 1.25% 12/29/2017 Savers, Inc. Retailing Senior Debt (c) L+375 1.25% 7/9/2019 63 Scitor Corp. Capital Goods Senior Debt (c) L+350 1.50% 2/15/2017 48 SGS International, Inc. Media Senior Debt L+375 1.25% 10/17/2019 Skilled Healthcare Group, Inc. Health Care Equipment & Services Senior Debt (b) L+525 1.50% 4/9/2016 Spectrum Brands, Inc. Household & Personal Products Senior Debt (b) L+325 1.25% 12/17/2019 Tempur-Pedic International, Inc. Commercial& Professional Services Senior Debt (b)(c) L+400 1.00% 11/14/2019 Terex Corp. Capital Goods Subordinated Debt (b) 6.000% 5/15/2021 The TelX Group, Inc. Telecommunication Services Senior Debt (c) L+500 1.25% 9/23/2017 Tomkins Air Distribution Capital Goods Senior Debt L+375 1.25% 11/9/2018 34 Company (a) Industry Investment Interest Rate LIBOR Floor Maturity Date Notional Amount Fair Value Unrealized Appreciation (Depreciation) USI Holdings Corp. Insurance Subordinated Debt 7.750% 1/15/2021 USI Holdings Corp. Insurance Senior Debt (c) L+400 1.25% 12/27/2019 West Corp. Software & Services Subordinated Debt 8.625% 10/1/2018 West Corp. Software & Services Senior Debt (c) L+425 1.25% 7/15/2016 $ $ $ (a) Security may be an obligation of one or more entities affiliated with the named company. (b) The investment is not a qualifying asset as defined in Section 55(a) under the 1940 Act. (c) Reference asset position or portion thereof unsettled as of December 31, 2012. 5. Fair Value of Financial Instruments The Company’s investments were categorized in the fair value hierarchy as follows as of March 31, 2013 and December 31, 2012: March 31, 2013 Investment Type Level 1 Level 2 Level 3 Total Senior debt securities $
